Citation Nr: 9915110	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  98-12 467A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased rating for arthritis of the 
lumbar spine, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel






INTRODUCTION

The veteran served on active duty from October 1968 to March 
1976 and from May 1979 to July 1992, with an additional 
period of unverified service from February 1977 to May 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which increased the rating for the 
veteran's service-connected arthritis of the lumbar spine 
from 10 percent to 20 percent.  The veteran filed a timely 
appeal to this determination.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO. 

2.  The veteran's lumbar spine disorder is currently 
manifested by moderately limited lumbar spine motion, muscle 
spasms on extreme forward bending, and painful motion, which 
limits the veteran's ability to perform many of the 
activities of everyday living.


CONCLUSION OF LAW

The schedular criteria for a 40 percent evaluation for the 
veteran's arthritis of the lumbar spine have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.3, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5292, 
5295 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for an increased rating for arthritis of 
the lumbar spine is well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1998 (hereinafter, the 
"Court") has held that a mere allegation that a service-
connected disability has increased in severity is sufficient 
to render the claim well grounded.  See Caffrey v. Brown, 6 
Vet.App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet.App. 
629, 632 (1992).  The Board is also satisfied that all 
relevant facts needed to adjudicate a schedular evaluation of 
the veteran's disorder have been properly developed.  No 
further assistance to the veteran is required on that issue 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet.App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (1998).

Evidence relevant to the current level of severity of the 
veteran's low back disorder includes the report of a VA 
examination conducted in September 1992.  At that time, he 
complained of frequent low back pain, as often as once every 
week, which was aggravated by lifting or walking.  Physical 
examination revealed some tenderness in the lower lumbar 
region.  Range of motion testing revealed lateral flexion to 
the left and to the right to 18 degrees, anterior flexion to 
95 degrees, and hyperextension to 10 degrees.  Straight leg 
testing was negative, and there was no muscle spasm.  X-rays 
revealed minimal degenerative joint disease, otherwise 
normal.  The examiner diagnosed a history of a low back 
injury with some degenerative joint disease of the 
lumbosacral area.

The veteran again underwent a VA examination in February 
1993.  At that time, he complained of a pressure-like pain in 
the lower back.  The pain was described as constant, and was 
associated with tightness and morning stiffness.  He stated 
that the pain had become worse in the previous 3 months, 
especially when he worked or walked around.  Physical 
examination revealed no swelling or deformity of the lumbar 
spine.  There was minor tenderness from L1 to L5.  Range of 
motion testing revealed forward flexion to 95 degrees, with 
pain, backward extension to 25 degrees, with pain, lateral 
flexion to the left and right to 40 degrees, with pain, and 
rotation to the left and right to 35 degrees, with pain.  
There was no evidence of any neurological involvement.  The 
examiner diagnosed a service-connected back injury with 
degenerative joint disease of lumbar spine.

Most recently, the veteran again underwent a VA examination 
in January 1998.  At that time, he reported that his low back 
problems had become worse, with increasing pain and 
stiffness.  Physical examination revealed tenderness in the 
lumbosacral area.  There was some spasm noted.  Range of 
motion testing revealed flexion to 85 degrees, lateral 
flexion to 15 degrees bilaterally, and rotation to 35 degrees 
bilaterally.  He had diminished sensation in his left 
anterior thigh, and diminished strength in the left 
quadriceps.  The examiner diagnosed degenerative joint 
disease of the lumbosacral spine with a neurological 
impairment on the left.

Also of record is an examination report dated in March 1998 
from Reed C. Shafer, M.D., a neurologist at Cheyenne Internal 
Medicine & Neurology P.C., a private health care facility.  
At that time, the veteran complained of a sensation of "pins 
and needles" in the anterior aspect of the left thigh.  He 
stated that there was associated back pain at the time of 
onset of this problem, but that had not been very long 
lasting and "is quite well resolved."  Following 
electrodiagnostic studies, the examiner opined that the 
problem was not neuropathy, but rather was due to a femoral 
cutaneous nerve impingement.  The examiner suggested no 
treatment be provided, since he anticipated that "he shall 
have gradual resolution of his symptoms over time."  

Also of record is a statement dated in August 1998 from Scott 
Edwards, P.T., O.C.S, of Regional West Medical Center, a 
private health care facility.  This physical therapist 
described efforts to improve mobility in the cervical and 
thoracic spine areas, but did not describe any problems 
related to, or treatment for, the lumbar spine.  

In addition, in the veteran's substantive appeal, received by 
VA in August 1998, he set forth the ways in which his lumbar 
spine disorder affected his activities of daily living.  For 
example, he stated that his motion was limited, especially 
when bending, turning sideways, or doing pushing and pulling 
movements.  He also stated that his low back problem limited 
his ability to lift, and caused constant pain in the lower 
and middle back, which increased throughout the day.  He also 
stated that he was limited in his ability to stand for 
prolonged periods and to sit for extended periods, such as 
when driving or riding in a car.  He claimed that weather 
affected his back as well, causing stiffness and additional 
soreness when the weather changed.  Finally, he reported that 
the disorder had affected his ability to take care of 
housework, since he lived alone and had trouble carrying 
groceries into the house, loading and unloading the 
dishwasher, vacuuming the floors (due to the pushing, 
pulling, and prolonged standing required), and doing dishes.  
He summed up by stating that "I feel that I should have a 
higher than 20 percent evaluation on my service connected 
arthritis lumbar spine condition due to the limitations that 
it is putting on me and how it is effecting [sic] my life and 
my ability to earn a living."

The veteran's arthritis of the lumbar spine has been 
evaluated as 20 percent disabling under the provisions of 38 
C.F.R. § 4.71a, DC 5010, pursuant to which the severity of 
traumatic arthritis is evaluated.  DC 5010 states that 
traumatic arthritis is to be rated as degenerative arthritis 
under DC 5003.  DC 5003, in turn, states that the severity of 
degenerative arthritis, established by X-ray findings, is to 
be rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
affected.  

The severity of the limitation of lumbar spine motion is 
evaluated under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5292.  Under DC 5292, a 20 percent 
rating is warranted for moderate limitation of lumbar spine 
motion.  If such limitation is severe, a 40 percent rating is 
warranted.

A review of the evidence detailed above reveals that the 
veteran has repeatedly been shown to have full rotation and 
full, or nearly full, flexion forward at the time of VA 
examinations.  However, the veteran has been shown to suffer 
from significantly limited extension backward and lateral 
flexion.  The Board finds that this degree of limited motion 
most closely corresponds, overall, to the moderate level of 
severity contemplated by a 20 percent rating under DC 5010-
5292.  However, given the normal or nearly normal readings 
for rotation and flexion forward, a higher 40 percent rating 
for severe limitation of motion is not warranted by the 
evidence.

The veteran's lumbar spine disorder has also been evaluated 
as 20 percent disabling under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5295.  Pursuant to this code 
section, a 20 percent evaluation is warranted for lumbosacral 
strain which is manifested by muscle spasm on extreme forward 
bending and a loss of lateral spine motion, unilateral, in 
the standing position.  A 40 percent rating is warranted when 
such lumbosacral strain is severe, with listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.

A review of the evidence reveals that the veteran has 
recently been shown to exhibit muscle spasm in the 
lumbosacral area, as well as tenderness over the low back.  
The Board finds that this symptomatology, standing alone, 
would correspond to a 20 percent rating under DC 5295.

However, the veteran has also provided extensive details, 
which the Board finds credible, as to the ways in which the 
pain and decreased range of motion of his low back have made 
the normal tasks of everyday living difficult.  Specifically, 
the veteran has complained of constant aching pain in the 
back, particularly upon standing or sitting for prolonged 
periods or when performing pulling, pushing, or lifting 
motions.  This symptomatology makes everyday tasks such as 
driving, carrying groceries, mowing the lawn, loading and 
unloading the washing machine, vacuuming the floors, and 
doing dishes difficult.  In this regard, the Board notes that 
while lay witnesses are generally not competent to offer 
evidence which requires medical knowledge, such as opinions 
regarding medical causation or a diagnosis, they may provide 
competent testimony as to visible symptoms and manifestations 
of a disorder.  Jones v. Brown, 7 Vet.App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  
Furthermore, many of these complaints, to particularly 
include pain on motion, have been objectively confirmed upon 
medical examination.  Such symptoms would undoubtedly result 
in some functional loss in addition to that which has 
objectively been demonstrated, and which the Board must 
consider.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 
Vet.App. 202, 206-7 (1995).  The Board therefore determines 
that the objective evidence of moderately limited lumbar 
spine motion and muscle spasm, when viewed in conjunction 
with the veteran's written reports and consistent complaints 
to examiners of constant aching pain on use, which the Board 
finds credible, establishes that the veteran's lumbar spine 
disorder more closely approximates the level of severity 
contemplated by a 40 percent rating for severe lumbosacral 
strain under DC 5010-5295-5292.

The Board has considered whether the veteran is entitled to a 
higher evaluation under the provisions of other, related 
codes which allow for ratings in excess of 40 percent.  In 
this regard, the evidence does not show that the veteran 
suffers from residuals of fractured vertebra, as contemplated 
by DC 5285, or ankylosis of the lumbar spine, as is required 
for an evaluation under DC 5289.  Additionally, the evidence 
does not show that the veteran suffers from pronounced 
attacks of intervertebral disc syndrome with little 
intermittent relief, as is required for a 60 percent rating 
under DC 5293.  Therefore, an evaluation under these codes 
would not result in a higher rating.

As a final note, the Board notes that the veteran has 
complained of, and been diagnosed with, a neurological 
impairment in the left leg.  However, there is no medical 
evidence that this is related to his low back problem.  On 
the contrary, neurological testing in March 1998 indicated 
that this problem was not neuropathy, but rather was due to 
the impingement of a femoral nerve.  Therefore, an evaluation 
under codes relating to the nervous system is not warranted.

For the foregoing reasons, the Board finds that a 40 percent 
rating is the appropriate rating for the veteran's arthritis 
of the lumbar spine.  The Board would point out that its 
grant of the instant claim is based solely upon the 
provisions of the VA's Schedule for Rating Disabilities.  In 
Floyd v. Brown, 9 Vet.App. 88, 96 (1996), the Court held that 
the Board does not have jurisdiction to assign an extra-
schedular evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1998) in the first instance.  In this appeal, 
however, there has been no assertion or showing that the 
disability under consideration has caused marked interference 
with employment (i.e., beyond that contemplated in the 
assigned evaluation) or necessitated frequent periods of 
hospitalization so as to render the schedular standards 
inadequate and to warrant assignment of an extra-schedular 
evaluation.  In the absence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet.App. 337, 338-9 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).









ORDER

An increased disability rating to 40 percent for the 
veteran's arthritis of the lumbar spine is granted, subject 
to the controlling regulations governing the payment of 
monetary awards.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

